 

INTERCORE ENERGY, INC.

(F/K/A HEARTLAND BRIDGE CAPITAL, INC.)

PROMISSORY NOTE

 

Principal Amount: $600,000 May 21, 2012

 

FOR VALUE RECEIVED, InterCore Energy, Inc., a Delaware corporation, its assigns
and successors (the “Company”), hereby promises to pay to the order of Epec
Biofuels Holdings, Inc., a Florida corporation, (the “Holder”), in immediately
available funds, the total principal sum of Six Hundred Thousand Dollars
($600,000). The principal hereof shall be due and payable on or before
5:00 p.m., Eastern Daylight Time, on July 31, 2012 (the “Maturity Date”) (unless
such payment date is accelerated as provided in Section 5 hereof). Payment of
all amounts due hereunder shall be made at the address of the Holder provided
for in Section 8 hereof. There shall be no interest rate attached to this Note.

 

1.             HISTORY OF THE LOAN. This Note is being delivered to Holder as
consideration under that certain Common Stock Purchase Agreement by and between
the Company and Holder, dated of even date hereof (the “Stock Purchase
Agreement”).

 

2.            PAYMENT SCHEDULE. The principal due under this Note will be due
and payable by the Company to the Holder on the following schedule: $150,000 due
on or before each of June 15, 2012, June 30, 2012, July 15, 2012, and July 31,
2012 (each an “Installment Payment”).

 

3.            PREPAYMENT. The Company may at any time prepay all or any part of
the principal balance of this Note, at a prepayment price equal to One Hundred
Percent (100%) of the then-outstanding principal.

 

4.            TRANSFERABILITY. This Note shall not be transferred, pledged,
hypothecated, or assigned by either Party without the express written consent of
the other Party. In the event any third party acquires a controlling interest in
the Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets. In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets aware of the terms of this Section and this Note
and of its obligations hereunder.

 

5.            DEFAULT. The occurrence of any one of the following events shall
constitute an Event of Default:

 

(a)          The non-payment, when due, of any principal or Installment Payment
pursuant to terms of this Note;

 

(b)          The material breach of any representation or warranty in this Note.
In the event the Holder becomes aware of a breach of this Section 5(b), the
Holder shall notify the Company in writing of such breach and the Company shall
have five business days after notice to cure such breach;

 

A

 

 

(c)          The breach of any covenant or undertaking, not otherwise provided
for in this Section 5;

 

(d)          The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e)          The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution, or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 

Upon the occurrence of any Default or Event of Default, the Holder may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder immediately due and payable, in which event it
shall immediately be and become due and payable, provided that upon the
occurrence of an Event of Default as set forth in paragraph (d) or paragraph (e)
hereof, all or any portion of the unpaid principal amount due to Holder shall
immediately become due and payable without any such notice.

 

Upon the occurrence of any Default or Event of Default, the Company agrees to
pay, all reasonable costs of collection, including reasonable attorneys' fees
and costs.

 

The Company hereby waives presentment for payment, notice of non-payment,
demands of any kind, protest and notice of protest, notice of dishonor, and
diligence in the collection of this Note and in filing suit hereon and in filing
suit to enforce any security or collateral given for the payment hereof. The
Company hereby waives any right of offset and any defenses in any action for
collection hereon, except for the defense of payment. The Holder or any other
holder hereof shall not be liable for failure to collect or lack of diligence in
bringing suit on this Note or any renewal or extension hereof or upon or with
respect to any security given for the payment hereof or for failure to
diligently bring suit to enforce any security instrument or lien given as
security for the payment hereof or for failure to make demand or presentment for
payment or to protest or give notice of protest, dishonor, or nonpayment or any
other notice, or generally for any act of omission or commission.

 

A

 

 

6.          NOTICES. All notices required or permitted hereunder shall be given
as set forth in the Stock Purchase Agreement.

 

7.          GOVERNING LAW; VENUE. This Note is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of Texas.
Any cause of action brought to enforce any provision of this Note shall be
brought in the appropriate court in Fort Bend County, Texas. If any provision of
this Agreement is declared void, such provision shall be deemed severed from
this Note, which shall otherwise remain in full force and effect. This Note
shall supersede any previous agreements, written or oral, expressed or implied,
between the parties relating to the subject matter hereof.

 

8.          CONFORMITY WITH LAW. It is the intention of the Company and Holder
to conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

9.          MODIFICATION; WAIVER. No modification or waiver of any provision of
this Note or consent to departure therefrom shall be effective unless in writing
and approved by the Company and Holder. If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as date written above.

 

“Company”   “Holder”       InterCore Energy, Inc.,   Epec Biofuels Holdings,
Inc., a Delaware corporation   a Florida corporation             By: James F.
Groelinger   By: Steven Vanechanos           Its: Chief Executive Officer   Its:
Executive Chairman

 

A

 

 

